CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as of June 1, 2006, and
is entered into by and between Technical Olympic USA, Inc., a Delaware
corporation (the “Company”) and David J. Keller, an individual (“Consultant”).

BACKGROUND

The Company intends to engage Consultant to provide general business and
financial advisory services to the Company on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants set forth below, and intending to be legally bound
hereby, the Company and Consultant agree as follows:

1. Definitions. Capitalized terms used in this Agreement that are not defined
herein shall have the same meaning as set forth for such terms in Exhibit “A”
attached hereto.

2. Consulting Services. During the term of this Agreement and upon request of
the Chief Executive Officer or the Board of Directors of the Company, Consultant
shall provide general business and financial advisory services to the Company.

3. Time Commitment. During the “Consulting Period” (as defined herein),
Consultant shall devote the necessary working time and energy to providing the
Services hereunder.

4. Fees. As consideration for the Services provided by Consultant during the
Consulting Period and for his other obligations pursuant to this Agreement, the
Company shall pay to Consultant a monthly fee of One Hundred Sixty-Two Thousand
Dollars ($162,000), payable to Consultant in periodic installments according to
the Company’s customary accounts payable practices.

5. Business Expenses. In accordance with the rules and policies that the Company
may establish from time to time for its consultants, the Company shall reimburse
Consultant for business expenses reasonably incurred by him in the performance
of the Services. Requests for reimbursement must be accompanied by appropriate
documentation.

6. Term and Termination.

6.1 Consulting Period. Subject to the further provisions of this Section 6,
Consultant shall serve as a consultant to the Company for a period commencing on
June 1, 2006 and continuing for a period of twelve (12) months.

6.2 Termination for Breach. If Consultant defaults in the performance of his
obligations under this Agreement, then the Company shall notify Consultant of
such default and, in the event that such default is not cured within 15 days of
such notice, the Company may terminate this Agreement immediately upon notice to
Consultant.

6.3 Death; Disability. The terms of this Agreement will automatically terminate
upon the death or Disability of Consultant.

7. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.

7.1 No Benefits. Except as specifically provided herein, Consultant acknowledges
and agrees that Consultant will not be eligible for any Company employee
benefits and, to the extent Consultant otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant hereby expressly declines to participate in such employee benefits of
the Company.

7.2 Taxes; Indemnification. Consultant shall have full responsibility for
applicable taxes for all compensation paid to Consultant and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization.
Consultant agrees to indemnify, defend and hold the Company harmless from any
liability for, or assessment of, any claims or penalties with respect to such
taxes, labor or employment requirements, including any liability for, or
assessment of, taxes imposed on the Company by the relevant taxing authorities
with respect to any compensation paid to Consultant.

8. Non-Interference.

8.1 Acknowledgements. Consultant acknowledges that (a) the services to be
performed by him under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character and (b) the provisions of this
Section 8 are reasonable and necessary to protect the Confidential Information,
goodwill and other business interests of the Company.

8.2 Covenants of Consultant. Consultant covenants that he will not, directly or
indirectly:

(a) whether for Consultant’s own account or the account of any other person and
at any time during his engagement with the Company or its Affiliates,
(i) solicit, employ, or otherwise engage as an employee, independent contractor
or otherwise, any person who is an employee of the Company or an Affiliate, or
in any manner induce, or attempt to induce, any employee of the Company or its
Affiliates to terminate his or her engagement with the Company or its Affiliate;
or (ii) interfere with the Company’s or its Affiliate’s relationship with any
person or entity that, at any time during the Consulting Period, was an
employee, contractor, supplier or customer of the Company or its Affiliate; or

(b) at any time after the termination of his engagement with the Company,
disparage the Company or its Affiliates or any shareholders, directors,
officers, employees, or agents of the Company or any of its Affiliates, so long
as the Company does not disparage Consultant.

9. Non-Disclosure Covenant

9.1 Acknowledgments by Consultant. Consultant acknowledges that (a) during the
Consulting Period, Consultant will be afforded access to Confidential
Information; (b) public disclosure of such Confidential Information could have
an adverse effect on the Company and its business; and (c) the provisions of
this Section 9 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information.

9.2 Covenants of Consultant. Consultant covenants as follows:

(a) Confidentiality. During and after his engagement with the Company and its
Affiliates, Consultant will hold in confidence the Confidential Information and
will not disclose such Confidential Information to any person other than in
connection with the performance of his duties and obligations hereunder, except
with the specific prior written consent of the Company’s Board of Directors or
the Chief Executive Officer; provided, however, that the parties agree that this
Agreement does not prohibit the disclosure of Confidential Information where
applicable law requires, including, but not limited to, in response to subpoenas
and/or orders of a governmental agency or court of competent jurisdiction. In
the event that the Company is requested or becomes legally compelled under the
terms of a subpoena or order issued by a court of competent jurisdiction or by a
governmental body to make a disclosure of Confidential Information, Consultant
agrees that he will (i) immediately provide the Company with written notice of
the existence, terms and circumstances, surrounding such request(s) so that the
Company may seek an appropriate protective order or other appropriate remedy,
(ii) cooperate with the Company in its efforts to decline, resist or narrow such
requests, and (iii) if disclosure of such Confidential Information is required
in the opinion of counsel, exercise reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such
disclosed information.

(b) Trade Secrets. Any and all trade secrets of the Company will be entitled to
all the protections and benefits under the federal and state trade secret and
intellectual property laws and any other applicable law. If any information that
the Company deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for the
purposes of this Agreement, so long as it otherwise meets the definition of
Confidential Information. Consultant hereby waives any requirement that the
Company submit proof of the economic value of any trade secret or post a bond or
other security.

(c) Removal. Consultant will not remove from the Company’s premises (except to
the extent such removal is for purposes of the performance of Consultant’s
duties at home or while traveling, or except otherwise specifically authorized
by the Company) any document, record, notebook, plan, model, component, device,
or computer software or code, whether embodied in a disk or in any other form
belonging to the Company or used in the Company’s business (collectively, the
“Proprietary Items”). All of the Proprietary Items, whether or not developed by
Consultant, are the exclusive property of the Company. Upon termination of his
engagement with the Company, or upon the request of the Company during the
Consulting Period, Consultant will return to the Company all of the Proprietary
Items and Confidential Information in Consultant’s possession or subject to
Consultant’s control, and Consultant shall not retain any copies, abstracts,
sketches, or other physical embodiments in electronic form or otherwise, of any
such Proprietary Items or Confidential Information.

(d) Development of Intellectual Property. Any and all writings, inventions,
improvements, processes, procedures and/or techniques which Consultant (i) made,
conceived, discovered or developed, either solely or jointly with any other
person or persons, at any time when Consultant was an employee of the Company
whether pursuant to the Employment Agreement or otherwise, whether or not during
working hours and whether or not at the request or upon the suggestion of the
Company, which relate to or were useful in connection with any business now or
hereafter carried on or contemplated by the Company, including developments or
expansions of its fields of operations, or (ii) may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
when Consultant is engaged by the Company whether pursuant to this Agreement or
otherwise, whether or not during working hours and whether or not at the request
or upon the suggestion of the Company, which relate to or are useful in
connection with any business now or hereafter carried on or contemplated by the
Company, including developments or expansions of its present fields of
operations, shall be the sole and exclusive property of the Company. Consultant
shall make full disclosure to the Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in the Company.
Consultant shall write and prepare all specifications and procedures regarding
such inventions, improvements, processes, procedures and techniques and
otherwise aid and assist the Company so that the Company can prepare and present
applications for copyright or patent therefore and can secure such copyright or
patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that the Company
shall be the sole and absolute owner thereof in all countries in which it may
desire to have copyright or patent protection. Consultant shall not be entitled
to any additional or special compensation or reimbursement regarding any and all
such writings, inventions, improvements, processes, procedures and techniques.

10. General Provisions of Sections 8 and 9.

10.1 Injunctive Relief and Additional Remedy. Consultant acknowledges that the
injury that would be suffered by the Company as a result of a breach of the
provisions of Sections 8 and 9 of this Agreement would be irreplaceable and that
an award of monetary damages to the Company for such a breach may be an
inadequate remedy. Consequently, the Company will have the right, in addition to
any other rights it may have, to obtain a temporary restraining order and/or
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement. Consultant waives any
requirement that the Company secure or post any bond in conjunction with any
such remedies. Consultant further agrees to and hereby does submit to in
personam jurisdiction before each and every court for that purpose. Without
limiting the Company’s rights under this Section 10 or any other remedies
available to the Company, if Consultant breaches any other provisions of
Sections 8 and 9 and such breach is proven in a court of competent jurisdiction,
the Company will have the right to cease making any payments otherwise due to
Consultant under this Agreement.

10.2 Covenants of Sections 8 and 9 are Essential and Independent Covenants. The
covenants of Consultant in Sections 8 and 9 hereof are essential elements of
this Agreement, and without Consultant’s agreement to comply with such
covenants, the Company would not have entered into this Agreement or continued
the engagement of Consultant. The Company and Consultant have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Company. In addition,
Consultant’s covenants in Sections 8 and 9 are independent covenants and the
existence of any claim by Consultant against the Company under this Agreement or
otherwise will not excuse Consultant’s breach of any covenant in Sections 8 or
9. Notwithstanding anything in the Agreement to the contrary, (i) the covenants
and agreements of Consultant in Sections 8 and 9 shall survive the termination
of the Agreement, except as provided below, and (ii) the covenants and
agreements in Section 8.2(a) shall be effective as of the date of the execution
of this Agreement.

11. Miscellaneous.

11.1 Indemnification. The Company shall indemnify and hold harmless Consultant
to the fullest extent permitted by applicable law against all costs (including
reasonable attorneys’ fees and costs), judgments, penalties, fines, amounts paid
in settlements, interest and all other liabilities incurred or paid by
Consultant in connection or in any way associated with the investigation,
defense, prosecution, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which Consultant was or is a party or is threatened to be
made a party by reason of the fact that Consultant is or was providing Services
to the Company, or any of its subsidiaries or Affiliates, or by reason of
anything done or not done by Consultant on behalf of the Company in his capacity
as a Consultant, provided that Consultant acted in good faith, and in a manner
Consultant reasonably believed to be in or not opposed to the best interests on
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including reasonable attorney’s fees) incurred by
Consultant as a result of Consultant being called as a witness in connection
with any matter involving the Company and/or any of its officers or directors.

11.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right for the party giving such notice
or demand or take further action without notice or demand as provided in this
Agreement.

11.3 Successors.

11.3.1 This Agreement is personal to Consultant and without the prior written
consent of the Company shall not be assignable by Consultant otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Consultant’s legal representatives.

11.3.2 This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

11.4 Notices. All notices, consents, waivers and other communication required
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

If to the Company:

Technical Olympic USA, Inc.

4000 Hollywood Blvd., Suite 500-N

Hollywood, FL 33021

Attn: Antonio B. Mon, CEO

Facsimile No.: (954) 364-4038

With a copy to Patricia Petersen, General Counsel, at the same address.

If to Consultant:

David J. Keller

3873 Bellaire Circle

Fort Worth, TX 76109

11.5 Entire Agreement; Supersedure. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and expressly
terminates, rescinds, replaces and supersedes all prior and contemporaneous
agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof, including without limitation the prior
Employment Agreement between Consultant and the Company, entered into as of
May 1, 2004.

11.6 Governing Law; Submission to Jurisdiction. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Florida, without giving effect to principles of conflicts of
law. Each of the parties to this Agreement consents to the exclusive
jurisdiction and venue of the courts of the state and federal courts of the
State of Florida, County of Broward. Under no circumstances will Consultant
assert any claim or cause of action in any state or federal court outside the
State of Florida. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN
THEM RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

11.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court or competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.

11.8 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Consultant and the Chief Executive Officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

11.9 Survival. The provisions of Sections 5, 6, 7, 8, 9, 10 and 11 shall survive
the termination of this Agreement.

11.10 Counterparts. This Agreement may be executed in any number of
counterparts, by original or facsimile signatures, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
respective dates set forth below.

     
COMPANY:
  CONSULTANT:
 
   
TECHNICAL OLYMPIC USA, INC.
 

 
   
By: /s/ Antonio B. Mon
  /s/ David J. Keller
 
   
Name: Antonio B. Mon
  David J. Keller

Title: Chief Executive Officer

Date: March 31, 2006 Date: March 31, 2006

1

Exhibit A

Definitions

“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controlled,
is controlled by or is under common control with, such entity; or (ii) with
respect to Consultant, is a parent, spouse or issue of Consultant, including
persons in an adopted or step relationship.

“Board of Directors” means the board of directors of the Company.

“Confidential Information” means any and all intellectual property of the
Company (or any of its Affiliates), including but not limited to:

(a) trade secrets concerning the business and affairs of the Company (or any of
its Affiliates), product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret under federal,
state or other applicable law; and

(b) information concerning the business and affairs of the Company (or any of
its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Company (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.

Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure by Consultant.

2